Per curiam.
The State Bar of Georgia has petitioned this Court, pursuant to State Bar Rule 4-108, for an emergency suspension of David Lee Judah, pending final disposition of disciplinary proceedings.
The Court appointed a special master to conduct a hearing on the petition. The report filed by the special master noted that Judah consented to an emergency suspension. After consideration, the special master concluded that the petition for emergency suspension should be granted and Judah be suspended accordingly. This Court accepts the recommendation of the special master. Accordingly, Judah is hereby suspended from the practice of law in this State until such time as all disciplinary proceedings and grievances now pending against him are concluded. Judah is directed to comply with the provisions of State Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interest of his clients, and to certify to this Court that he has satisfied the requirements of such rule. It is the policy of this Court *111that disciplinary proceedings should be expedited in all instances when a petition for emergency suspension is granted, and the State Bar is hereby ordered to expedite its disciplinary proceedings against Judah.
Decided September 9, 1996.
William P. Smith III, General Counsel State Bar, Kathryn B. Singer, Assistant General Counsel State Bar, for State Bar of Georgia.
Robert T. Guggenheim, for Judah.

Suspended.


All the Justices concur.